J-S20024-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    STEVEN JAMAL WILLIFORD                     :
                                               :
                       Appellant               :   No. 1157 MDA 2017

             Appeal from the Judgment of Sentence June 30, 2017
             In the Court of Common Pleas of Cumberland County
             Criminal Division at No(s): CP-21-CR-0002358-2015


BEFORE: GANTMAN, P.J., OTT, J., and KUNSELMAN, J.

MEMORANDUM BY OTT, J.:                                 FILED AUGUST 06, 2018


        Steven Jamal Williford brings this appeal from the judgment of sentence

imposed on June 30, 2017, in the Court of Common Pleas of Cumberland

County. A jury found Williford guilty of possession with intent to deliver a

Schedule I controlled substance – heroin1, and the trial court sentenced him

to a term of incarceration of three months to ten years. The sole issue raised

by Williford in this appeal is a challenge to the sufficiency of the evidence.

Based upon the following, we affirm.

        The trial court aptly summarized the relevant facts as follows:

        This matter began with [Williford] walking off from his work-
        release sentence on unrelated charges on or about January 16,
        2015. [Williford] remained a fugitive from justice from that time
        until April 2015, when he was located by a task force consisting
____________________________________________


1   See 35 P.S. § 780-113(a)(30).
J-S20024-18


       of the United States Marshalls, the Cumberland County Sheriff’s
       Office, and the Cumberland County Drug Task Force. Information
       concerning [Williford]’s whereabouts first came to the attention of
       the police when a confidential informant (hereinafter, “CI”) came
       forward and indicated that he had contact information for
       [Williford] and might be able to purchase narcotics from
       [Williford]. While the CI initially hoped for favorable treatment on
       his own criminal matters in exchange for his cooperation, he
       ultimately provided the information to locate [Williford] without
       any agreement with the Commonwealth.

       On April 09, 2015, a controlled drug buy was set up. The CI called
       a drug dealer known to him as “Molly-Mack.” The CI arranged to
       purchase a quantity of heroin within approximately 20 minutes
       after placing the phone call. At trial, the CI positively identified
       [Williford] as “Molly-Mack.” The deal was to occur at a local
       Kentucky Fried Chicken restaurant. At the restaurant, the CI met
       an individual, later identified as Marquis Jackson, and proceeded
       to exchange $80 in official funds for a bundle containing 9 baggies
       of heroin. The bundle was noted to be distinctly packaged, to the
       point where the only other time a bundle packaged in that manner
       was found was when [Williford]’s hotel room was searched.

       It was discovered that a block of rooms was rented out at the
       Knights Inn in Carlisle under the names of Marquis Jackson and
       Simon Williford. Eventually, [Appellant Steven Williford]’s location
       was determined by the U.S. Marshalls Service to be Room 264 at
       the Knights Inn. An arrest warrant was executed on the room
       which was rented in the name of Marquis Jackson. [Williford] was
       located in the room and placed under arrest. In plain view inside
       the room was a quantity of cash on a nightstand and a marijuana
       blunt on the corner of a table.[2] [Williford] was read his Miranda
       rights and stated that everything in the room belonged to him
       including “a little bit of weed in the room.” Subsequent to
       [Williford]’s arrest, a search warrant was applied for, received,
       and executed on the room. More marijuana was discovered during
       the search. Concealed in the room’s drop ceiling were thirteen
       bundles of heroin as well as packaging materials.


____________________________________________


2 An officer present at the scene testified both beds were disheveled and
appeared to have been used. See N.T., 12/12/17, at 122. Additionally,
women’s products were found in the bathroom. See id.

                                           -2-
J-S20024-18


Trial Court Opinion, 9/12/2017, at 2-3 (footnotes omitted, emphasis in

original).

      Williford was convicted and sentenced, as stated above. He filed this

timely appeal and, thereafter, a timely Pa.R.A.P. 1925(b) concise statement

of errors complained of on appeal.

      At the outset, we state our standard of review:

      The standard we apply in reviewing the sufficiency of the evidence
      is whether viewing all the evidence admitted at trial in the light
      most favorable to the verdict winner, there is sufficient evidence
      to enable the fact-finder to find every element of the crime beyond
      a reasonable doubt. In applying the above test, we may not weigh
      the evidence and substitute our judgment for [that of] the fact-
      finder. In addition, we note that the facts and circumstances
      established by the Commonwealth need not preclude every
      possibility of innocence. Any doubts regarding a defendant’s guilt
      may be resolved by the fact-finder unless the evidence is so weak
      and inconclusive that as a matter of law no probability of fact may
      be drawn from the combined circumstances. The Commonwealth
      may sustain its burden of proving every element beyond a
      reasonable doubt by means of wholly circumstantial evidence.
      Moreover, in applying the above test, the entire record must be
      evaluated and all evidence actually received must be considered.
      Finally, the trier of fact while passing upon the credibility of
      witnesses and the weight of the evidence produced, is free to
      believe all, part or none of the evidence.

Commonwealth v. Irvin, 134 A.3d 67, 75-76 (Pa. Super. 2016) (citation

omitted).


      Here, Williford was convicted of violating Section 780-113(a)(30) of the

Controlled Substance, Drug, Device and Cosmetic Act, which states:


      (a) The following acts and the causing thereof within the
      Commonwealth are hereby prohibited:
                                 ...

                                     -3-
J-S20024-18


           (30) Except as authorized by this act, the
           manufacture, delivery, or possession with intent to
           manufacture or deliver, a controlled substance by a
           person not registered under this act, or a practitioner
           not registered or licensed by the appropriate State
           board, or knowingly creating, delivering or possessing
           with intent to deliver, a counterfeit controlled
           substance.

35 P.S. § 780-113(a)(30).

     Because    the   heroin   was   not   found   on   Williford’s   person,   the

Commonwealth must prove constructive possession. See Commonwealth

v. Hopkins, 67 A.3d 817, 820 (Pa. Super. 2013). It is well settled that

     [c]onstructive possession is a legal fiction, a pragmatic construct
     to deal with the realities of criminal law enforcement. Constructive
     possession is an inference arising from a set of facts that
     possession of the contraband was more likely than not. We have
     defined constructive possession as conscious dominion. We
     subsequently defined conscious dominion as the power to control
     the contraband and the intent to exercise that control. To aid
     application, we have held that constructive possession may be
     established by the totality of the circumstances.

Id. (citation omitted).

     “[T]he power and intent to control the contraband does not need to be

exclusive to the defendant,” as “constructive possession may be found in one

or more actors where the item [at] issue is in an area of joint control and

equal access.” Commonwealth v. Vargas, 108 A.3d 858, 869 (Pa. Super.

2014) (citation omitted). Nevertheless, “where more than one person has

equal access to where drugs are stored, presence alone in conjunction with

such access will not prove conscious dominion over the contraband.” Id. at




                                     -4-
J-S20024-18


869, citing Commonwealth v. Davis, 480 A.2d 1035, 1045 (Pa. 1984)

(emphasis omitted). However,

      although ‘mere presence’ at a crime scene cannot alone sustain a
      conviction for possession of contraband… a jury need not ignore
      presence, proximity and association when presented in
      conjunction with other evidence of guilt. Indeed, presence at the
      scene where drugs are being processed and packaged is a material
      and probative factor which the jury may consider.

Vargas, supra, 108 A.3d at 869 (citation omitted). “[T]he Commonwealth

must introduce evidence demonstrating either [the defendant’s] participation

in the drug related activity or evidence connecting [the defendant] to the

specific room or areas where the drugs were kept.” Id.

      Williford argues that the circumstantial evidence does not prove beyond

a reasonable doubt that he had constructive control of the heroin found in the

hotel room. See Williford’s Brief at 11. Williford relies on Commonwealth

v. Rodriguez, 618 A.2d 1007 (Pa. Super. 1993), in which a panel of this Court

determined that the evidence of constructive control was insufficient, although

the defendant was present at the scene where drugs were hidden. See id. at

1009. Officers found cocaine in the pocket of a sports coat hanging in the

closet where the defendant was hiding.      See id. at 1008.     Although the

defendant had a key to the front door, the apartment belonged to the

defendant’s friend, who was also present at the scene. See id. This Court

determined that the defendant’s presence and his possession of the key were

not enough to establish control of the apartment, and therefore the

Commonwealth could not establish constructive possession. See id. at 1009.

                                     -5-
J-S20024-18


Williford argues Rodriguez is analogous, as the room was registered in

Marquis Jackson’s name and he was merely present at the time of the search.

See Williford’s Brief at 17.

      Williford also relies on Commonwealth v. Frometa, 580 A.2d 865 (Pa.

Super. 1990), in which a panel of this Court determined that constructive

possession could not be established when drugs were found in the basement

of the defendant’s apartment building. See id. at 867. Officers obtained a

search warrant for the defendant’s apartment after executing a controlled buy.

See id. at 866.    They discovered a key on the defendant’s person, which

opened a door to the basement where a plastic bag containing cocaine was

found. See id. at 866-867. The Frometa Court concluded the defendant did

not constructively possess the drugs, as there was no evidence she knew the

drugs were there and no evidence that she did not share the basement with

the tenants of the seven other apartments in the building. See id. Williford

argues Frometa governs because he did not have exclusive access to the

hotel room. See Williford’s Brief at 12. He cites the registration of the room

in Marquis Jackson’s name, the two disheveled beds, and the women’s

products in the bathroom as evidence that more than one person occupied the

room. See id.

      In rejecting Williford’s sufficiency claim, the trial court opined:

      The evidence presented at trial, taken in the light most favorable
      to the Commonwealth as verdict winner, established that
      [Williford] was a drug dealer operating with the street name
      “Molly-Mack.” A confidential informant placing a telephone call to

                                      -6-
J-S20024-18


      “Molly-Mack” was able to purchase a bundle of uniquely packaged
      heroin, delivered by Marquis Jackson, who the CI definitively
      stated was not “Molly-Mack.” The U.S. Marshalls Service traced
      [Williford]’s location to a hotel room registered to Marquis
      Jackson, part of a block of rooms registered to either Marquis
      Jackson or Simon Williford. The unrebutted evidence submitted
      at trial, in the light most favorable to the Commonwealth,
      demonstrated that drug dealers typically did not rent hotel rooms
      in their own names. This specific hotel room contained several
      items of [Williford]’s personal property including a WiFi hotspot
      and a video game system[,] which a jury could infer provided
      evidence that the room belonged to [Williford]. After executing a
      search warrant on the hotel room, bundles of heroin were
      discovered packaged in the same manner as the bundle sold to
      the confidential informant. The testimony presented at trial
      demonstrated that the bundles were of such a quantity and
      packaged in such a manner as to be for sale rather than personal
      use. In review of the evidence, the Commonwealth did meet its
      burden to prove that [Williford], rather than being an innocent
      bystander, was in fact the drug dealer operating under the name
      “Molly-Mack” and did possess heroin with the intention to
      distribute it.

Trial Court Opinion, 9/12/2017, at 5-6 (footnotes omitted). We agree with

the trial court’s conclusion.

      We are guided by Commonwealth v. Muniz, 5 A.3d 345 (Pa. Super.

2010), in which a panel of this Court held the Commonwealth’s evidence

established that the occupant of an apartment constructively possessed drugs

found during a police search. See id. at 347. In Muniz, a baggie of marijuana

and numerous bags of cocaine were found hidden between the defendant’s

mattress and box spring.        See id.   The defendant argued he was “merely

present” during the search, as the individual the police were searching for in

connection with the drugs no longer lived at the address.         Id. at 348.

However, this Court found the evidence sufficient to prove constructive


                                          -7-
J-S20024-18


possession, as the defendant was the sole occupant of the apartment and his

wallet and other identifying documents were found in the bedroom where the

contraband was discovered. Id. at 349.

       Here, as in Muniz, supra, Williford was the sole person present in the

hotel room, and his personal possessions, including an X-Box and a WiFi

hotspot, were in the room.         Additionally, the testimony of the confidential

informant identified Williford as the drug dealer “Molly-Mack” and connected

him to the controlled buy that the police conducted prior to the search. The

distinct packaging used to store the heroin found in the room matched those

used during the controlled buy. Therefore, the totality of the circumstances 3

establishes Williford’s constructive possession and “participation in the drug

related activity...” Vargas, supra, 108 A.3d at 869.

       Williford’s reliance on case law fails under scrutiny. Rodriguez, supra,

is distinguishable in that the evidence only showed the defendant’s presence

and a key that he had to the apartment. Here, Williford’s room contained his

personal belongings and he was the sole person present. Unlike Frometa,

supra, in which the contraband was found in a common area accessible to the

other apartment tenants, the heroin found here was concealed in the ceiling


____________________________________________


3  Although Williford attempts to argue Jackson’s name on the room
registration establishes he was merely present, our courts have found
evidence sufficient to establish constructive possession without the defendant
directly owning or renting the property. See, e.g. Commonwealth v.
Kinard, 95 A.3d 279 292-293 (Pa. Super. 2014) (defendant constructively
possessed narcotics found in his cousin’s home).

                                           -8-
J-S20024-18


of a private hotel room. Furthermore, in contrast to Rodriguez and Frometa,

there was other evidence, including the CI’s testimony and the distinct

packaging of the heroin. While Williford’s brief raises the possibility Jackson

or the owner of the women’s products hid the drugs without his knowledge

prior to the search, this argument improperly asks this Court to review the

evidence in the light most favorable to Williford, contrary to our standard of

review. See Irvin, supra, 134 A.3d at 75. Moreover, constructive possession

“may be found in one or more actors.” Vargas, supra, 108 A.3d at 869.

Based on our review, we agree with the trial court that the Commonwealth

presented ample evidence to support a finding of Williford’s constructive

possession, and there is no reason to disturb the jury’s verdict.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/6/2018




                                     -9-